Exhibit23.3 Consent of Independent Registered Public Accounting Firm The Board of Directors MPG Office Trust, Inc.: We consent to the use of our reports dated March16,2011, with respect to the consolidated balance sheets of MPGOfficeTrust,Inc. and subsidiaries as of December31,2010 and 2009, and the related consolidated statements of operations, equity/(deficit) and comprehensive loss, and cash flows for each of the years in the three-year period ended December31,2010, and the effectiveness of internal control over financial reporting as of December31,2010, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. /s/KPMG LLP LosAngeles, California April15,2011
